Citation Nr: 1732833	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-23 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a total disability rating prior to January 31, 2012 for compensation based on individual unemployability (TDIU) due to a service connected disability. 

2. Entitlement to service connection for a skin condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) from the October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction is now with the Detroit, Michigan RO.

This matter was previously before the Board in February 2014 and was remanded for further development.  The issue of entitlement to service connection for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence establishes that the Veteran's service connected disability precludes him from securing or following a substantially gainful occupation prior to January 31, 2012.


CONCLUSION OF LAW

The criteria for a TDIU have been met prior to January 31, 2012.  38 U.S.C.A § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5102, 5103(A), 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this case, the Board is granting the claim. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board finds that the Veteran's service connected disability (PTSD) did preclude him from securing or following a substantially gainful occupation prior to January 31, 2012. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
It is the established policy of VA that all Veterans who are unable to secure or follow a substantially gainful occupation by reason of service connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15.  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16 (a).  TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim).  Marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16 further provides an exception to the income limitation regarding employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  Id.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether his or her service-connected disabilities, alone, are of sufficient severity to produce unemployability.  Factors to be considered are the Veteran's "education, employment history and vocational attainment."  See 38 C.F.R. § 4.16(b).  

The Veteran asserts that he is unemployable as a direct result of his PTSD.  Specifically, the Veteran contends that he is unable to obtain or maintain employment due to his inability to interact with others, his extreme irritability, and his inability to complete basic tasks of employment as discussed below. 

As an initial matter, the Veteran is in receipt of a 100 percent rating for PTSD beginning January 31, 2012.  Therefore, the issue on appeal is entitlement to a TDIU prior to January 31, 2012.  For the period on appeal, the Veteran was in receipt of service connection for PTSD evaluated as 70 percent, hearing loss evaluated as 20 percent, and tinnitus evaluated as 10 percent.  The Veteran's combined evaluation for this period was 80 percent.  Thereby, the Veteran meets the schedular criteria for entitlement to a TDIU for this period.  The Board notes that the neither the Veteran, nor the record, suggests that the Veteran's hearing loss and/or tinnitus is the cause of his unemployability.  Therefore, the discussion below will focus solely on the Veteran's service connected PTSD. 

The Veteran's most recent employment is at an auto trim store that he owns with his son.  However, in a July 2009 correspondence, the Veteran's son stated that he has taken over the business and has delegated minimal tasks to his father who remains in the back of the store at all times.  The Veteran reported that throughout the day he takes naps, reads the paper, does little things, and maintains his collections.  The Veteran has stated that he is unable to operate the commercial machinery at the store due to his medication and cannot handle any money transactions.  Additionally, the Veteran would, if given the opportunity, lock the store and not answer the phones.  The Veteran's son stated that the Veteran would often fire vendors for no reason, engage in verbal battles with utility companies and neighboring business owners, and even throw objects at nearby construction trucks on a daily basis.  Thereby, the Veteran has to work alone to avoid personal interactions as he has been described by his son as argumentative and abrupt.   His son stated that the Veteran lacks the ability to stay on task and finish jobs in a timely manner and has been unable to do so since April 2007.

In July 2015, an opinion discussing the Veteran's entitlement to a TDIU was obtained.  The examiner stated that due to his mental health symptoms, the Veteran has a potentially volatile mood and very limited frustration tolerance and would therefore likely have significant difficulty functioning effective in the workplace and sustaining gainful employment prior to January 31, 2012.  The examiner also referenced the Veteran's significant interpersonal difficulties with customers, vendors, construction crews, and neighboring business owners.  The examiner noted that the Veteran has been relegated to the back of the store and has very little to do with the day-to-day operations of the store.  If fact, the Veteran instead uses his time at the store to visit with friends and look after his collections.

The Board also notes that the Social Security Administration determined that the Veteran was disabled from employment effective from April 2006 as a result of anxiety disorders.  

The Board recognizes that in some circumstances, self-employment and working for family members can be considered sheltered employment within a protective environment.  In this case, this is an appropriate classification of the Veteran's nominal work experience.  At the direction of his son, the Veteran was able to isolate himself, avoid social and work interactions, and dictate his own schedule and responsibilities.  Additionally, as discussed above, the Veteran did not engage in any work-like activities and thereby did not gain any transferable skills while he held this position.  Therefore, his limited involvement and role in these jobs does not provide conclusive evidence that the Veteran would thrive in a non-protected workplace atmosphere. 

Based on the foregoing, considering the functional impairment caused by his service connected disability, and taking into account his experience and vocational attainment, the evidence does not reflect that sedentary work or physical labor would be feasible for the Veteran.  As a result, the Board finds that the Veteran's mental disability precludes him from securing or following a substantially gainful occupation and that entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran seeks entitlement to service connection for a skin condition.  The Veteran attributes his current skin conditions to his military service as these conditions were not present before he joined the military.

Pursuant to the Board's February 2014 remand, a VA examination opinion regarding the etiology of the Veteran's skin condition was obtained in August 2014.  However, the August 2014 medical professional failed to provide an adequate rationale for finding that the Veteran's skin condition is not related to his military career.  Specifically, the examiner stated that the Veteran's intradermal nervus and dilated pore of winer was not related to his military service because there is no evidence of either of these conditions in his military file.  Additionally, the examiner noted that these conditions are not consistent with chloracne or acneform disease.  The Board finds that these rationales are inadequate as the examiner cannot rely solely on the absence of treatment or diagnoses in a Veteran's service treatment records as a basis for a negative medical opinion.  Additionally, it is irrelevant that the Veteran's skin conditions are not consistent with chloracne or acneform.  The Board notes that although chloracne and acneform are presumptive conditions associated with herbicide exposure, service connection can still be established on a direct basis.  See 38 C.F.R. § 3.307(a)(6)(ii). 

As a matter of law, a remand by the Board confers upon the Veteran the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  As such, in accordance with Stegall, a remand for full compliance with the Board's prior remand is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Forward a copy of the Veteran's claims file, to include a copy of this Remand, to a qualified medical professional, other than the medical professional who conducted the August 2014 VA skin examination, for a new VA examination.  

2. After reviewing the Veteran's claims file, and with consideration of the Veteran's lay statements, a qualified medical professional is asked to determine the nature and likely etiology of his claimed skin disorder.  The entire claims file and all pertinent records must be made available and reviewed by the medical professional designated to provide the requested opinion.  The medical professional must presume that the Veteran is a credible historian and is informed that he or she cannot rely solely on the absence of evidence in the Veteran's service treatment records as a basis for a negative medical opinion.

The examiner must diagnose all current skin disorders, to include dermatitis and folliculitis.  

After reviewing the record, and with consideration of the Veteran's lay statements, the medical professional should address whether it is at least as likely as not (a 50 percent probability or greater), that the Veteran's skin conditions are related to his active duty service.  

The examiner must specifically indicate whether any diagnosed skin disorders are related, at least in part, to the Veteran's presumed in-service Agent Orange exposure.  The examiner must specifically acknowledge and discuss the Veteran's reports of problems with skin disorders during service and since service.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

4. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

5. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


